Citation Nr: 1829387	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  14-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for right total hip replacement, rated 30 percent disabling prior to July 21, 2015, and 50 percent from that date.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from July 1966 to July 1990.

This appeal came to the Board of Veterans' Appeals (Board) from a January 2013 rating decision in which the RO continued a 30 percent rating for right knee replacement.  In January 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2014, and, in August 2014, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  Following a July 2015 VA examination, a February 2017 rating decision was issued in which the RO increased the Veteran's disability rating to 50 percent from July 21, 2015.  This created a staged rating, as indicated on the title page.

In a separate June 2013 rating decision, the RO denied entitlement to a TDIU.  The Veteran did not submit a NOD and the issue has not been certified to the Board.  As explained below, however, the issue of entitlement to a TDIU is before the Board as part of the appeal for an increased rating for the service-connected right hip replacement.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  As such, the Board will consider the issue, which is reflected on the title page.


FINDINGS OF FACT

1.  Throughout the appeal period, symptoms of the Veteran's right hip replacement have more nearly approximated painful motion and weakness such as to require the use of crutches.

2.  The Veteran is service connected for bilateral hip, lumbar spine, and other disabilities, with at least one disability rated 40 percent and a combined rating of more than 70 percent.

3.  The Veteran's service-connected disabilities have precluded him from securing and following a substantially gainful occupation throughout the appeal period.

CONCLUSION OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular rating of 90 percent, subsequent to the one year period following implantation of prosthesis, for service-connected right total hip replacement, are met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.14, 4.71a, Diagnostic Code (DC) 5054 (2017).

2.  The criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) imposes upon the VA a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.159 (2017); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The RO provided the required notice in a February 2012 letter sent to the Veteran.  Additional notification is not required.  Hartman, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For increased rating claims, VA is not required to advise the claimant about the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has had an opportunity to submit evidence and arguments in support of his claims in light of his notice before subsequent readjudication by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claims is not necessary.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatments and examinations.  Moreover, his statements in support of the claim are of record, but do not reflect that any available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in March 2012 and July 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds these examinations to be adequate to decide the claims.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.


II.  Increased Rating for Right Hip Replacement

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is current rated at 30 percent disabling prior to July 21, 2015 and 50 percent disabling from July 21, 2015 for his service-connected right hip replacement under 38 C.F.R. § 4.71a , DC 5054.  

Under DC 5054, a 30 percent rating is warranted as the minimum rating, a 50 percent rating is warranted for moderately severe residuals of weakness, pain or limitation of motion, 70 percent rating is warranted for markedly severe residual weakness, pain or limitation of motion, a 90 percent rating is warranted for painful motion or weakness such as to require the use of crutches, and a 100 percent rating for one year following the implantation of prosthesis.  38 C.F.R. § 4.71a, DC 5054.  Historically, the Veteran received a 10 percent rating from February 20, 2006 to March 18, 2007, a 100 percent rating from March 19, 2007 to April 30, 2008 following his March 2007 right hip total replacement, and 30 percent from May 1, 2008; a February 2017 rating decision provided a disability rating to 50 percent from July 21, 2015.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6   (2017).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.  

In March 2007, medical treatment records reflect that the Veteran underwent total right hip replacement.  In a July 2014 medical opinion submitted on behalf of the Veteran, a private physician reported that following his surgery in March 2007 he continued to experience moderately severe residuals of weakness, pain or limitation of motion in his right hip and groin area.  

In a statement received by the VA in February 2012, the Veteran indicated constant physical sharp and achy pain while walking, sitting or bending that affects him more and more every day.  

In March 2012, a VA examiner reported that flare-ups caused difficulty with stairs and walking more than 50 yards, reduced flexion in his right hip, and less movement than normal due to pain in his hips.  

In July 2015, a VA examiner reported pain on all ranges of motion, difficulty getting in and out of cars and up and down stairs, disturbances in locomotion, continued flare-ups with daily medication, and moderately severe residuals of weakness, pain or limitation of motion resulting in the use of a brace and cane to help with ambulation and lower back pain.  

For the following reasons, the Board finds that the symptoms of the Veteran's right hip replacement more closely approximate the criteria for a 90 percent disability rating from the date of the claim on appeal.  

As an initial matter, the Board notes that the Veteran does not warrant a compensable rating for limited range of motion.  Under DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  However, as the Veteran's limitation of motion is considered under DC 5054 for his hip replacement, the Veteran is not entitled to a separate rating under DC 5003 as it would constitute pyramiding.  38 C.F.R. § 4.14 ("[t]he evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided").

The examination report from July 2015 as well as the private medical opinion received in July 2014 both concluded that the Veteran experienced moderately severe residuals of weakness, pain or limitation of movement as a result of his right hip replacement, indicative of a 50 percent disability rating under DC 5054.  The VA examination reports from March 2012 and July 2015 also consistently report limited movement due to right hip pain as well as specific difficulties with locomotion, stairs, getting in and out of cars, range of motion as due to flare-ups, and the use of a brace and cane for ambulation.  Furthermore, lay evidence by the Veteran also indicates constant and increasing physical pain consistent with the overall disability picture gleaned from the medical evidence.  Moreover, the statements of the Veteran as to his symptoms are competent and credible, and in this case, worthy of substantial probative weight.  

The Board finds that the Veteran's symptoms and overall impairment more nearly approximate the criteria for a 90 percent rating from the date of the claim.  DC 5054 provides that the painful motion or weakness must be of the type or severity "such as" to require the use of crutches and not that crutches are required or used by the Veteran.  See Warren v. McDonald, 28 Vet. App. 194 (2016); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the use of the phrase "such as" in diagnostic codes reflects that the terms following the phrase are examples and not an exclusive list).  Given the above lay and medical evidence indicating the severity of the Veteran's pain and weakness that the Veteran experiences due to his right hip replacement, to include the use of a brace and cane for ambulation, the Board finds that the symptoms more nearly approximate the painful motion and weakness such as to require the use of crutches required under DC 5054 for a 90 percent rating.  

As it is more than a year following the date of the surgery, a 100 percent disability rating is not available to the Veteran.  For the foregoing reasons, the maximum schedular 90 percent rating for the Veteran's right hip replacement is warranted throughout the appeal period.  

III.  Entitlement to a TDIU

Under the applicable regulations, a TDIU may be granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining or obtaining of substantially gainful employment.  Under 38 C.F.R. § 4.16, if there is only one service connected disability, it must be ratable at 60 percent or more to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  

As noted above, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for a higher rating is whether a TDIU, as a result of that disability, is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance, the issue has been raised explicitly and by the evidence of record.  

VA's General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular Veteran is capable of performing the physical and mental acts required by employment, not whether that Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court of Appeals for Veteran's Claims (Court), in Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in essence that the unemployability question, i.e., the ability or inability to engage in substantial gainful activity, must be looked at in a practical manner, and that the thrust of the inquiry was whether a particular job was realistically within the capabilities, both physical and mental, of the Veteran involved.

In addition to his service connected right hip replacement, now rated 90 percent, the Veteran was also service connected for left hip arthritis status post left total hip replacement in August 1990 with a current rating of 30 percent, lumbar spine degeneration and intervertebral disc syndrome in August 1990 with a current rating of 20 percent, and left lower extremity radiculopathy associated with lumbar spine degeneration and intervertebral disc syndrome in September 2007 with a current rating of 10 percent.  Pursuant to 38 C.F.R. § 4.16(a), because one of the Veteran's multiple service-connected disabilities is above 40 percent and his combined rating is above 70 percent, he is eligible for a schedular TDIU.

On his VA Form 21-8940, dated May 2015, Veteran's Application for Increased Compensation Based on Unemployability (in relation to a separate claim for individual unemployability that was denied, inter alia, at the RO level in June 2013), the Veteran indicated that he had received up to two years of college education and from 1993 through October 2010, was a full time mail handler for the United States Post Office.  On the Form, the Veteran also indicated that his service-connected bilateral hip replacement and lumbar back disabilities prevented him from securing or following substantially gainful employment.

The Veteran reported in a statement received by the VA in February 2012 that he had constant physical pain when he walked, sat or bent over, and the pain would travel from his neck to his lower back, affecting him more every day.  The Veteran noted that he worked for several years before constant pain in his hip, lower back, legs and neck forced him to stop working and voluntarily retire on October 30, 2010.  Considering this statement is largely consistent with what the Veteran noted in his VA From 21-8940 three years later, it is competent and credible evidence that warrants substantial probative value.

It is noted that the July 2015 VA examiner concluded that despite the Veteran's inability getting in and out of cards, go up and down stairs, and drive, he was still capable of performing sedentary activities such as sitting or desk work.  However, the question of whether the Veteran's service-connected disabilities render him unemployable is a legal determination to be made by the Board.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354 ("neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").
Given the Veteran's educational and employment experience and the severity of his service connected disabilities, the Veteran's service-connected disabilities prevent him from obtaining substantially gainful employment.  

For the foregoing reasons, the evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities render him unemployable.  38 C.F.R. § 4.130.  As reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a rating of 90 percent, but no higher, for service-connected right total hip replacement, is granted throughout the appeal period, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


